In an action to recover damages for personal injuries, etc., the defendants Ward Chung Leung, Yee Man Leung, Moo Jing Leung, and the defendants Toy Eng and Yung Eng separately appeal from an order of the Supreme Court, Queens County (Golia, J.), dated June 3, 1998, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with one bill of costs to the appellants appearing separately and filing separate briefs, the motions are granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The plaintiff Christopher Hesse was injured on property abutting premises located at 133-11 Blossom Avenue in Flushing. The appellants have established that their properties did not abut 133-11 Blossom Avenue, and they did not cause or exacerbate the dangerous or defective which allegedly caused the injuries to Christopher Hesse (see, Dewitt v Port Auth., 251 AD2d 617; Welwood v Association for Children with Down Syndrome, 248 AD2d 707; Kaufman v Silver, 227 AD2d 383, affd 90 NY2d 204). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.